SUMMERS, J., and MARCUS, J.,
dissent from this reversal of the trial judge ruling on the fixing of the amount of bail. There is no abuse of discretion and no basis in this record for reducing bail.
On considering the petition of the Relator in the above entitled and numbered cause:
It is ordered that the Honorable Alvin V. Oser, Judge of the Criminal District Court for the Parish of Orleans, Section “J” rescind the bail bond previously set in proceedings 197-707 and that bail be fixed at $10,000.00.